Citation Nr: 0410892	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-43 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an increased rating for status post fusion L-4 
to sacrum, with lumbosacral spondylolisthesis and spondylolysis, 
currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1978 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of April and August 1994 rating actions by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in No. 
Little Rock, Arkansas.                  

By a December 1996 action, the Board remanded this case for 
development of the evidence.  In August 2001, the Board directed 
that additional development be undertaken.  

The issue of entitlement to an increased rating for status post 
fusion L-4 to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, will be discussed in the REMAND portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington, D.C.   

In a Statement in Support of Claim (VA Form 21-4138), dated in 
September 2003, the appellant raised the following issues: (1) 
entitlement to service connection for a right knee disability, 
secondary to the service-connected low back disability, (2) 
entitlement to service connection for a neck disability, secondary 
to the service-connected low back disability, and (3) whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for depression, secondary to the 
service-connected low back disability.  These issues have not been 
developed for appellate consideration and are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities: (a) status post fusion L-4 to sacrum, with 
lumbosacral spondylolisthesis and spondylolysis, evaluated as 40 
percent disabling, and (b) malunion of the left tibia and fibula, 
with varus deformity of the tibia, moderate ankle disability, and 
one-inch shortening, evaluated as 20 percent disabling.  A 
combined rating of 50 percent is now in effect for service-
connected disabilities.  

2.  The appellant is a high school graduate and has completed one 
year of college.  Following his discharge from the military, he 
worked for six months as a truck driver.  He last worked in 1988.  

3.  The appellant's service-connected disabilities are so severe 
as to preclude any form of substantially gainful employment 
consistent with education and occupational experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.655, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are applicable to the appellant's claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

In the present case, given that this matter comes before the Board 
on appeal of an August 1994 rating action, and that the VCAA was 
not signed into law until November 2000, it was not until after 
the original rating action on appeal was promulgated did the RO 
provide notice to the appellant regarding the duty to notify him 
of the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  However, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be pertinent to 
the present claim.  In addition, the appellant has been afforded 
the opportunity to present evidence and argument in support of the 
claim, including at a personal hearing at the RO before the 
undersigned Board member.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria for a 
TDIU.        

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the Board notes that in 
July 2002, the appellant was provided a VA examination which was 
pertinent to his TDIU claim.  The Board further observes that in 
this case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also finds 
that, in light of the above, the facts relevant to this appeal 
have been fully developed and there is no further action to be 
undertaken to comply with the provisions of the regulations 
implementing the VCAA.  

In this case, the appellant has been provided notice regarding the 
type of evidence needed to establish a TDIU, and has been provided 
assistance in obtaining the evidence.  Thus, the Board finds that 
no additional notice or duty to assist is required under the 
provisions of 38 C.F.R. § 3.159.




II.  TDIU

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
the appellant's nonservice-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.321(a); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992).      

In turning to the facts of this case, the Board notes that service 
connection is in effect for the following disabilities: (1) status 
post fusion L-4 to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, evaluated as 40 percent disabling, and (2) malunion 
of the left tibia and fibula, with varus deformity of the tibia, 
moderate ankle disability, and one-inch shortening, evaluated as 
20 percent disabling.  A combined rating of 50 percent is now in 
effect for the appellant's two service-connected disabilities.  
Therefore, he does not meet the percentage requirements for 
consideration for a total rating based on individual 
unemployability under section 4.16(a) of the regulations.  

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  Thus, the Board must evaluate whether there 
are circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based on 
unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); see 
also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular 
disability when there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization).    

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he/she can find employment.  
Van Hoose, 4 Vet. App. at 363.      

In the instant case, the appellant contends that his service-
connected disabilities render him totally unemployable.  The 
evidence of record shows that the appellant graduated from high 
school and completed one year of college.  He served in the United 
States Army from October 1978 to September 1985.  During the 
appellant's period of active military service, his Military 
Occupational Specialty (MOS) was as a legal specialist.  According 
to the appellant's service medical records, in March 1983, the 
appellant was in an automobile accident and injured his left leg.  
In a June 1985 decision, the Physical Evaluation Board (PEB) 
concluded that the appellant's left leg disability, diagnosed as 
left malunion of the tibia and fibula, with varus deformity of the 
tibia, moderate ankle disability, and one inch shortening of left 
lower extremity, prevented satisfactory performance of duty as a 
legal specialist.  Thus, in September 1985, the appellant received 
a medical discharge.  

Following the appellant's separation from the military, he worked 
as a truck driver in Germany.  However, according to the 
appellant, after six months of employment, he was laid off because 
he could not keep pace with the other drivers.  The appellant 
indicates that he was slow because of his chronic left leg pain.  

In a decision from the Social Security Administration (SSA), dated 
in November 1991, the SSA determined that the appellant was 
disabled under the Social Security Act and was thereby entitled to 
Social Security disability benefits.  According to the SSA 
decision, the appellant's primary diagnosis was spondylolisthesis 
of L5-S1, and his secondary diagnosis was status post fusion of L4 
sacrum, with plate fixation.  It was also noted that the appellant 
had not engaged in substantial gainful activity since 1988.  

In July 2002, the appellant underwent a VA examination.  At that 
time, the examining physician stated that the appellant was status 
post operative fusion extending from L4 to the sacrum, with 
spondylolisthesis.  The appellant indicated that he had chronic 
low back pain.  He noted that the pain was exacerbated by walking 
greater than 50 yards, standing longer than 30 minutes, and 
lifting anything greater than 10 pounds.  According to the 
appellant, he could only sit for about 45 minutes, and the most 
strenuous activity that he engaged in was using a riding lawnmower 
for three to four hours once every two to three weeks.  The 
appellant reported that he had to rest after doing that for about 
45 minutes.  He indicated that he used a cane to ambulate about 
half of the time.  According to the appellant, he had last worked 
in the 1980's as a truck driver.  Following the physical 
examination, the examiner diagnosed the appellant with 
degenerative joint disease and degenerative disc disease of the 
lumbar spine, with grade I spondylolisthesis of L5 on S1.  The 
examiner also noted that the appellant was status post lumbar 
fusion and had a second surgery for removal of the hardware from 
his lumbar spine.  According to the examiner, the appellant had 
chronic low back pain and decreased range of motion of the lumbar 
spine associated with moderate paraspinous muscle spasm 
bilaterally.  The examiner reported that the appellant's 
neurological examination was intact, with no evidence of lumbar 
radiculopathy, and that the appellant did not describe sciatica.  
It was the examiner's opinion that the appellant's lumbar spine 
condition would prevent him from being gainfully employed and in 
any position that involved physical labor activity, including 
prolonged sitting, walking, or standing.    

After a review of the evidence of record, the Board concludes that 
the appellant is unable to obtain or maintain a substantially 
gainful occupation as a consequence of his service-connected 
disabilities, specifically his service-connected low back 
disability, and that TDIU benefits should be assigned.  In this 
regard, the Board recognizes that the evidence of record does not 
include a specific opinion as to how the appellant's service-
connected left leg disability affects his ability to work.  
However, the Board notes that the evidence of record does show 
that in a June 1985 decision, the Physical Evaluation Board 
concluded that the appellant's left leg disability prevented 
satisfactory performance of duty as a legal specialist, and he  
subsequently received a medical discharge.  Moreover, in regard to 
the appellant's service-connected low back disability, the Board 
notes that in the appellant's July 2002 VA examination, the 
examiner opined that the appellant's lumbar spine condition would 
prevent him from being gainfully employed and in any position that 
involved physical labor activity, including prolonged sitting, 
walking, or standing.  In addition, the Board also recognizes that 
the Social Security Administration has determined that the 
appellant is disabled due to his low back disability.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (holding that 
VA's duty to assist includes obtaining records from the Social 
Security Administration and giving appropriate consideration and 
weight to such evidence in determining whether to award or deny VA 
benefits).  While this determination is not binding on VA, it is 
relevant in that it indicates that the appellant's service-
connected low back disability was of such severity as to be found 
by at least one federal agency to cause total disability.        

In the instant case, the appellant has referred to occupational 
experience as a truck driver, a job which customarily requires 
prolonged sitting.  Thus, in light of the above and with 
resolution of benefit of doubt in the appellant's favor, the Board 
concludes that the appellant's service-connected disabilities are 
so severe as to preclude any form of substantially gainful 
employment, in light of education and occupational experience, on 
an extraschedular basis.  See Floyd v. Brown, 9 Vet. App. 88 
(1996) (the United States Court of Appeals for Veterans Claims 
affirmed Board's granting of an extraschedular rating in the first 
instance because Board's action did not result in prejudice to the 
veteran).  Accordingly, the appeal is granted.  


ORDER

A total disability rating based on individual unemployability due 
to service-connected disabilities is granted, subject to governing 
criteria pertaining to the payment of monetary awards.  


REMAND

In this case, the Board notes that the RO has assigned a 40 
percent disability rating under Diagnostic Code 5293 
(intervertebral disc syndrome), effective from April 1, 1994, for 
the appellant's service-connected status post fusion L-4 to 
sacrum, with lumbosacral spondylolisthesis and spondylolysis.  In 
this regard, the Board observes that by an August 2001 decision, 
the Board remanded the appellant's claim for an increased rating 
for his service-connected low back disability.  At that time, the 
Board concluded that the appellant should be afforded a 
comprehensive VA neurological examination in order to determine 
the current nature and severity of the service-connected low back 
disability.  Thus, as per the Board's August 2001 decision, the 
appellant underwent a VA neurological examination in July 2002.  
In a supplemental statement of the case (SSOC), issued in February 
2003, the RO concluded that the evidence did not show that the 
appellant's symptoms of his service-connected low back disability 
met the criteria for an evaluation in excess of 40 percent under 
Diagnostic Code 5293.  

In light of the above, given that the criteria for rating 
intervertebral disc syndrome (Diagnostic Code 5293) is applicable 
in the appellant's case, the Board observes that effective 
September 23, 2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 
5293, was revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  The RO correctly advised the appellant of the change in 
the rating criteria in its February 2003 supplemental statement of 
the case.  Nevertheless, the Board observes that effective 
September 26, 2003, the rating criteria applicable to the diseases 
and injuries of the spine under 38 C.F.R. § 4.71a, were amended by 
VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  In this 
case, the new regulatory criteria used for the evaluation of 
diseases and injuries of the spine have not yet been provided to 
the appellant.  In addition, given that VA must apply the old 
criteria prior to the effective date of the new regulation, the 
Board finds that the appellant should be specifically advised by 
the RO of the new and the old criteria for rating spine 
disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); see also 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the Act or administrative issue).  Moreover, 
the appellant should be afforded a new VA examination which 
evaluates his symptomatology in terms pertinent to the rating 
criteria that were in effect when he filed his claim, as well as 
the rating criteria as amended two times during the pendency of 
his appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. Reg. 51,454 
(August 27, 2003).      

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for his service-connected low back disability in 
recent years.  With any necessary authorization from the 
appellant, the RO should attempt to obtain copies of pertinent 
treatment records identified by the appellant in response to this 
request, which have not been previously secured.

2.  The RO should ensure that its efforts to obtain any additional 
evidence identified by the appellant are fully documented in the 
claims folder.  If the RO is unsuccessful in obtaining any medical 
records identified by the appellant, it should inform the 
appellant and his representative of this and ask them to provide a 
copy of the outstanding medical records.  

3.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded a 
comprehensive VA neurological examination to determine the current 
severity of his service-connected status post fusion L-4 to 
sacrum, with lumbosacral spondylolisthesis and spondylolysis.  The 
claims folder and a copy of this remand must be made available to 
the examiner for review in conjunction with the examination.  The 
examiner is specifically requested to review the appellant's 
previous VA examination reports, dated in March and May 1998, 
April 2000, and July 2002.  All indicated testing should be 
conducted.     

In regard to the appellant's service-connected status post fusion 
L-4 to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, the examiner should fully set forth all current 
complaints, pertinent clinical findings, and diagnoses.  It is 
further requested that the examiner specifically report the 
absence or presence, to include severity and frequency, of any 
symptoms compatible with any neuropathy with characteristic pain, 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of any affected vertebral disc.  The 
examiner should then identify any nerve(s) affected by the 
appellant's service-connected low back disability, and indicate 
whether the neurologic disability caused by the appellant's 
service-connected low back problem is best described as mild, 
moderate, severe, or pronounced.  The examiner should also 
indicate the frequency and duration of incapacitating episodes and 
attacks over the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  For each nerve affected, the examiner 
should indicate whether the appellant has complete paralysis, or 
mild, moderate, or severe incomplete paralysis, neuralgia, or 
neuritis.  A complete rationale for all opinions should be 
provided.  Any report prepared should be typed.

4.  The appellant is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination report addresses all 
questions asked.  If it does not, it must be returned to the 
examiner for corrective action.

6.  The RO should then review and re-adjudicate the issue on 
appeal.  Specifically, the RO should consider the newly enacted 
provisions of 38 C.F.R. § 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  If such action does not grant the benefit 
claimed, the RO should provide the appellant and his 
representative a supplemental statement of the case, to include 
the revised rating criteria and the application of the facts 
thereto, and an appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to this Board 
for appellate review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issue.  No action is required of the appellant until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



